Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Superintendent of Washington Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding seeking to annul a tier II disciplinary determination finding him guilty of creating a disturbance, interfering with an employee and refusing a direct order. The Attorney General has advised this Court that the determination in question has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to petitioner. Thus, petitioner has received all of the relief to which he is entitled and this matter must be dismissed as moot (see Matter of Grigger v Bisceglia, 54 AD3d 480 [2008]).
Mercure, J.P, Spain, Rose, Malone Jr. and Stein, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.